Citation Nr: 9909468	
Decision Date: 04/06/99    Archive Date: 04/16/99

DOCKET NO.  96-22 321	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased rating for degenerative 
changes, right acetabulum, currently evaluated as 10 percent 
disabling.

2.  Entitlement to an increased rating for lumbar strain, 
with narrowing of L5-S1 interspaces and degenerative changes, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Eckart, Associate Counsel



INTRODUCTION

The veteran served on active duty from August 1965 to August 
1969 and from September 1986 to October 1994.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision of May 1995 from the Waco, Texas 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which granted service connection for lumbar strain, 
with narrowing of L5-S1 interspaces and degenerative changes, 
and assigned a noncompensable evaluation, and granted service 
connection for degenerative changes, right acetabulum, and 
assigned a 10 percent evaluation.

While the appeal was pending, the case was transferred to the 
Montgomery, Alabama RO, which issued a rating decision dated 
in June 1998 that, among other actions, increased the rating 
to 10 percent for the lumbar spine disorder and confirmed the 
10 percent assigned for the right acetabulum disorder.

The issue regarding entitlement to an increased evaluation 
for the lumbar strain, with narrowing of L5-S1 interspaces 
and degenerative changes, will be addressed in the Remand 
portion of this decision.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been developed.

2.  The degenerative changes of the right acetabulum are 
manifested by slight right hip disability with nearly full 
range of motion causing slight discomfort.  





CONCLUSION OF LAW

The criteria for an increased evaluation above 10 percent for 
degenerative changes, right acetabulum, have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991), 38 C.F.R. Part 4, 
including §§  4.1, 4.2, 4.7, 4.10, 4.40, 4.41, 4.59, 4.71a , 
Diagnostic Codes 5003, 5252, 5253, 5255, (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially the Board finds that the veteran's claim is "well 
grounded" within the meaning of  38 U.S.C.A. § 5107(a) (West 
1991); that is, he has presented a claim that is plausible.  
He has not alleged any records of probative value that may be 
obtained, and which have not already been associated with the 
claims file, are available.  The Board accordingly finds that 
the duty to assist him, as mandated by 38 U.S.C.A. § 5107(a) 
(West 1991) is satisfied.

Factual Background

The veteran contends that his right hip disorder is more 
severe than currently evaluated.  

Service medical records reveal that the veteran was seen 
repeatedly for complaints of hip pain throughout service.  In 
September 1992, an "Over 45" examination noted complaints 
of hip pain after walking one and a half miles.  A September 
1992 X-ray diagnosed mild osteophytic changes of the superior 
lateral right acetabulum.  Right hip pain after running was 
also noted in April 1993.  In February 1994, right hip DJD 
vs. sciatica was diagnosed.  

By rating decision of May 1995, service connection for 
degenerative changes of the right hip, was granted by the RO, 
and a 10 percent evaluation was assigned thereto.  The RO 
considered the disorder under 5003-5255 of the Diagnostic 
Codes (DC).  The Board will also consider DC 5252 and 5253.

Private treatment notes from 1995 through 1997 mainly 
concerned health problems other than the right hip.  An 
October 1995 treatment note addressing back problems, noted 
the previous diagnosis of DJD, right hip, and noted the 
veteran to walk with an ambulatory gait, non antalgic.  
 
The report from the VA examination performed in October 1997, 
noted the veteran to walk well without a cane, or appliance, 
and with no limp.  He could sit and arise from a chair with 
ease.

The specific evaluation of the hip and thigh revealed the 
thigh to rotate in a circular manner about the femoral head 
in the acetabulum smoothly and easily, with a little 
discomfort evidenced on the right.  There was no intense 
pain, tenderness, weakness or fatigue noted.  Range of motion 
of the hip revealed abduction on the right 43 degrees, left 
45 degrees; and flexion on the right 122 degrees and left 125 
degrees.  The diagnosis rendered was degenerative joint 
disease, right hip, with no loss of motion and slight 
functional loss due to pain.  X-ray findings revealed an 
impression of normal pelvis and hips.

Analysis

Service-connected disabilities are rated in accordance with a 
schedule of rating disabilities which are based on average 
impairment of earning capacity.  Separate diagnostic codes 
identify the various disabilities.  Schedule for Rating 
Disabilities (Rating Schedule), 38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. Part 4 (1998).  The disability ratings 
evaluate the ability of the body to function as a whole under 
the ordinary conditions of daily life including employment.  
As such, the ratings take into account such factors as pain, 
discomfort, and weakness in the individual rating. 38 C.F.R. 
§§ 4.10, 4.59 (1998).  Evaluations are based on the amount of 
functional impairment; that is, the lack of usefulness of the 
rated part or system in self support of the individual.  38 
C.F.R. § 4.10 (1998).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for the higher rating.  38 C.F.R. § 4.7 (1998).  Painful 
motion is also a factor of disability.  38 C.F.R. § 4.40.  
The Court has held that functional loss, supported by 
adequate pathology and evidenced by visible behavior of the 
veteran undertaking the motion, is recognized as resulting in 
disability.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 
C.F.R. §§ 4.10, 4.40, 4.45 (1998). 

Generally, all disabilities, including those arising from a 
single disease entity, are rated separately with the 
resulting ratings being combined.  38 C.F.R. § 4.25 (1998). 
Pyramiding, that is the evaluation of the same disability, or 
the same manifestation of a disability, under different 
diagnostic codes, is to be avoided when rating a veteran's 
service-connected disabilities.  38 C.F.R. § 4.14 (1998).  
However, it is possible for a veteran to have separate and 
distinct manifestations from the same injury which would 
permit rating under several diagnostic codes.  The critical 
element in permitting the assignment of several ratings under 
various diagnostic codes is that none of the symptomatology 
for any one of the conditions is duplicative or overlapping 
with the symptomatology of the other condition.  Esteban v. 
Brown, 6 Vet. App. 259, 261-62 (1994) (where a veteran with a 
service-connected facial injury sought an increased rating, 
the veteran's disability was to be properly assigned 
compensable ratings under separate codes for disfigurement, 
tender and painful scars and muscle injury).

In assessing the degree of disability of a service- connected 
disability, the disorder is viewed in relation to its whole 
history.  38 C.F.R. § 4.1, 4.2.  Moreover, with respect to an 
increased rating, it is the present level of disability which 
is the primary concern, not past level of disability, and 
while the whole recorded history is to be reviewed, past 
medical reports do not take precedence over current findings.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994), See also 
Schafrath v.  Derwinski, 1 Vet. App. 589 (1991) (The entire 
history of the disability will be reviewed in determining 
whether an increased rating is warranted.)

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  Limitation of motion must be objectively confirmed 
by findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion. 38 C.F.R. § 4.71a, Code 5003 
(1998).

According to the Schedule for Rating Disabilities (38 C.F.R. 
Part 4), limitation of motion on extension of the thigh to 5 
degrees is rated 10 percent disabling.  38 C.F.R. § 4.71a, 
Diagnostic Code 5251 (1998).  Limitation of motion on flexion 
of the thigh to 45 degrees is rated 10 percent disabling; 
flexion limited to 30 degrees is rated 20 percent disabling.  
Diagnostic Code 5252.  Impairment of the thigh manifested by 
limitation of rotation of the leg to the point where the 
person cannot toe-out more than 15 degrees is rated 10 
percent disabling; limitation on adduction where the person 
cannot cross the legs is also rated 10 percent disabling; 
limitation of abduction where motion is lost beyond 10 
degrees is rated 20 percent disabling.  Diagnostic Code 5253.  
Higher ratings for the hip may be granted if the disability 
involves ankylosis (Diagnostic Code 5250) or a flail hip 
joint (Diagnostic Code 5254).

Impairment of the femur involving malunion with slight knee 
or hip disability is rated 10 percent disabling; the same 
condition with moderate to marked knee or hip disability is 
rated 20 and 30 percent, respectively. 38 C.F.R. § 4.71a, 
Diagnostic Code 5255 (1998).  Higher rating under Code 5255 
are in order if the disability involves a fracture of the 
surgical neck with a false joint or fracture of the shaft or 
anatomical neck with nonunion and without loose motion.

Upon review of the evidence, the Board finds that an 
increased evaluation above the currently assigned 10 percent 
evaluation is not warranted.  The medical evidence, in 
particular, the VA examination report of October 1997, reveal 
only a slight hip disability, consistent with the 10 percent 
evaluation currently assigned under DC 5255.  The veteran 
exhibited nearly full range of motion of the right hip in all 
planes, with only slight discomfort noted on objective 
evaluation.  No objective findings of intense pain, 
tenderness, weakness or fatigue were noted.  Therefore an 
increased evaluation is not warranted under the pertinent 
diagnostic codes for limitation of motion or ankylosis or 
flail joint.  

Moreover, the appellant's complaints of discomfort and pain 
in the right hip area have been considered in connection with 
the general rating criteria (38 C.F.R. §§ 4.40, 4.45) 
pertaining to pain and additional functional limitation 
imposed during flare-ups or due to weakened movement, 
fatigue, or incoordination.  See DeLuca v. Brown, 8 Vet. App. 
202 (1995).  However, given the medical findings of record, 
which do not even remotely support a rating above 10 percent 
for this disability, the Board finds no evidence of 
"additional functional impairment" as a result purely of 
subjective complaints of slight discomfort, and therefore, 
increased ratings on the basis thereof are clearly not in 
order.  Although the Board is required to consider the effect 
of pain when making a rating determination, which has been 
done in this case, it is important to emphasize that the 
rating schedule does not provide a separate rating for pain. 
See Spurgeon v. Brown, 10 Vet. App. 194 (1997).

In view of the foregoing, the Board finds that an evaluation 
greater than 10 percent is not warranted for the veteran's 
degenerative changes, right acetabulum.  

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).
 

ORDER

The veteran's claim for an increased rating above 10 percent 
for degenerative changes, right acetabulum is denied.





REMAND

The Board has a duty to assist the veteran in the development 
of facts pertinent to his claim.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.159 (1998).  This duty to assist 
involves obtaining relevant medical reports and examinations 
where
indicated by the facts and circumstances of the individual 
case.  See Abernathy v. Principi, 3 Vet. App. 461 (1992); 
Roberts v. Derwinski, 2 Vet. App. 387 (1992); Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991); Littke v. Derwinski, 1 
Vet. App. 90 (1990); Murphy v. Derwinski, 1 Vet. App. 78 
(1990).

The veteran contends, in essence, that his back disorder is 
more severe than currently evaluated.

Service medical records reveal that the veteran was treated 
for ongoing back problems, beginning around 1987.  In 
December 1987, he was treated for low back pain.  An April 
1992 over 45 examination noted complaints of low back pain, 
and X-rays from April 1992 diagnosed mild narrowing of the 
L5-S1 interspace.  In September 1993 he was treated again for 
low back problems.  He was diagnosed with mechanical back 
pain and placed on a home exercise program.  In February 1994 
treatment notes following hip complaints weighed the 
possibility of sciatica as opposed to hip degenerative joint 
disease.  

By rating decision of May 1995, the RO granted service 
connection for a back disability, classified as lumbar 
strain, with narrowing of L5-S1 interspace and degenerative 
change, which was evaluated as noncompensable under 
Diagnostic Code (DC) 5295.

Private treatment notes reveal that the veteran was seen in 
October 1995 for low back complaints, with a diagnosis of L4-
5 bulging disc and right lateral stenosis noted.  Upon 
examination, he was noted to wear L-S support, and indicated 
he walks 2 miles a day.  Pain with prolonged walking was 
described, with no radiation and no pain on coughing or 
sneezing.  His gait was described as ambulatory, non 
antalgic.  He could fully extend.  He had mild tenderness on 
palpation of the right low back region.  He had negative 
straight leg raises bilaterally and negative Faber. 

A letter dated in February 1996 from a private physician 
stated that the veteran continues to have severe low back 
pain with left lumbar radiculopathy.  This physician noted 
that the veteran was treated for nerve root radiculopathy, in 
addition to mechanical low back pain and was being managed 
through physical therapy, blocks and medication.

In August 1996, the veteran underwent a lumbar laminectomy to 
remove ruptured disc, which was herniated at L4-5 on the 
left.  Postoperatively, he was doing well, with no leg pain, 
good dorsi and plantar flexion.  He was advised not to drive 
for three weeks and not to lift for a few months.  In March 
1997, he again was admitted to the hospital with recurrent 
extruded L4-5 disc on the left, which was surgically removed, 
and was diagnosed with extruded L4-5 disc, left, recurrent.

The report from an October 1997 VA examination noted the 
history of 2 disc surgeries in 1996 and 1997, with the 
veteran claiming that the surgeries helped somewhat.  The 
specific evaluation noted the veteran to walk well without a 
cane, or appliance, and with no limp.  He could sit and arise 
from a chair with ease.  There were no postural abnormalities 
noted.  The only fixed deformity noted was a 6 cm linear scar 
at L3.  No findings regarding whether the scar was tender or 
painful were reported.  Range of motion was 60 degrees 
forward flexion; 22 degrees backward extension, 22 degrees 
left lateral flexion; 29 degrees right lateral flexion.  
There was no range of motion for left or right rotation 
given.  The examination noted a slight pain on motion but did 
not describe whether there was any evidence of neurological 
involvement.  Straight leg raising and other neurological 
tests do not appear to have been performed.  

Upon review of the evidence, the Board finds that further 
development is warranted, in particular, to clarify the 
findings of the most recent VA report and opinion.  
Specifically, more complete findings regarding the veteran's 
low back disorder are warranted.  To the extent that the 
veteran has undergone two surgeries for disc herniations, the 
RO should consider whether an evaluation for intervertebral 
disc syndrome under DC 5392 may be warranted, in addition to 
5295.  In order for the RO to fully consider the matter under 
DC 5293, a neurological evaluation might be necessary, 
particularly in light of the February 1996 private 
physician's letter describing treatment for nerve root 
radiculopathy.  The RO should also consider DC 5292 for 
limitation of motion, to include functional loss due to pain.  
Additionally, it should be determined whether the veteran is 
entitled to a separate evaluation for the surgical scar, 
which may warrant a 10 percent evaluation if it is found to 
be tender and painful upon objective examination.  Esteban v. 
Brown, 6 Vet. App. 259, 261-62 (1994).  

In Deluca v. Brown, 8 Vet. App. 202 (1995), the United States 
Court of Appeals for Veterans Claims (Court) found inadequate 
a physical examination that did not describe functional loss 
due to pain.  In its decision vacating the decision and 
remanding it for further adjudication, the Court ordered the 
Board to also consider 38 C.F.R. § 4.40 (1998) regarding 
functional loss due to pain, 38 C.F.R. § 4.45 (1998) 
regarding weakness, fatigability, incoordination or pain on 
movement of a joint, and the Court's decisions in Schafrath 
v. Derwinski, 1 Vet. App. 326 (1991) and Ferraro v. 
Derwinski, 1 Vet. App. 326 (1991).  The RO, in making its 
decision, should take into consideration the factors in 
38 C.F.R. §§ 4.40 and 4.45, and the extent of any 
restrictions of motion for the lumbar spine which may warrant 
an increased rating pursuant to Diagnostic Code 5292 (1998).

Finally, the Board notes that there are very few medical 
records dealing with the two recent laminectomy surgeries 
currently associated with the claims file.  An effort should 
be made to obtain additional records dealing with these 
surgeries, if available.  

In view of the foregoing, further appellate consideration 
will be deferred and the case is REMANDED for the following 
actions:

1.  The RO should contact the veteran to 
determine the names, addresses, and dates 
of treatment of any physicians, 
hospitals, or treatment centers (private, 
VA or military) who have provided him 
with recent relevant treatment for his 
back disability.  After obtaining the 
appropriate signed authorization for 
release of information forms from the 
veteran, the RO should contact each 
physician, hospital, or treatment center 
specified by the veteran and specifically 
request that they provided any and all 
medical or treatment records or reports, 
to include records concerning the lumbar 
laminectomies performed in August 1996 
and March 1997.   All pieces of 
correspondence, as well as any medical or 
treatment records obtained, should be 
made a part of the claims file.  Complete 
records of any VA treatment provided to 
the veteran should also be obtained.  If 
private treatment is reported and those 
records are not obtained, the veteran and 
his representative should be provided 
with information concerning the negative 
results, and afforded an opportunity to 
obtain the records.  38 C.F.R. § 3.159 
(1998). 

2.  Subsequently, the RO should schedule 
the veteran for a VA orthopedic 
examination limited to determine the 
extent of his service-connected lumbar 
spine disorder.  The entire claims folder 
and a copy of this Remand must be made 
available to and be reviewed by the 
examiner prior to the examination.  All 
tests and studies deemed necessary by the 
specialist to include neurological and X-
rays tests should be conducted, and the 
examiner should review the results of any 
testing prior to completion of the report.  
The examiner must repot the range of the 
veteran's spine in degrees, describing any 
limiting factors.  If the veteran 
experiences pain on motion, the physician 
should express an opinion as to the 
credibility of the complaints on which he 
bases his assessment.  The doctor should 
report at what point in the range of 
motion any pain appears and how it affects 
motion.  If motion is not limited by pain 
or other factors, the doctor should so 
state.  The doctor should describe any and 
all functional loss affecting the 
veteran's back including any locking, 
weakened movement, fatigability and lack 
of endurance, incoordination, swelling, 
deformity, atrophy of disuse, or 
disturbance of locomotion.  If possible, 
the examiner should describe the 
functional impairment in terms of the 
degree of additional range-of-motion lost.  
If there is no other functional loss, the 
examiner should so state.  The extent of 
the current lumbar spine disability should 
be described as required in DeLuca.  The 
examiner should specifically describe any 
neurological findings, to include whether 
there are symptoms compatible with sciatic 
neuropathy, to include absent ankle jerk 
or other neurological findings appropriate 
to the site of the diseased disc.  
Finally, the examination should also 
include an assessment of the surgical scar 
with a description as to whether it is 
healed or exhibits tenderness or painful 
manifestations.  The physician should 
provide a comprehensive report containing 
complete rationale for all conclusions 
reached.
 
3.   The veteran should be given adequate 
notice of this examination and if he 
fails to report for the examination, that 
fact must be noted in the claims folder.  
A copy of the scheduling of examination 
notification or refusal to report notice, 
whichever is applicable, should be 
associated with the claims folder.  If 
the veteran fails to report for 
examination, the RO should consider the 
provisions of 38 C.F.R. § 3.655 (1998) 
and should give him an opportunity to 
explain any good cause he may have for 
failing to report for the examination.  

4.  Subsequently, the RO should review 
the claims folder and ensure that the 
aforementioned medical opinion report is 
in compliance with the directives of this 
REMAND.  If the report is deficient in 
any manner or fails to include adequate 
responses to the specific opinions 
requested, it must be returned to the 
examiner for corrective action.  38 
C.F.R. § 4.2 (1998); see also Stegall v. 
West, 11 Vet. App. 268 (1998).

5.  The RO should subsequently adjudicate 
the issue of increased rating for the 
veteran's lumbar spine disorder, and any 
other issue which might be inextricably 
intertwined, with consideration given to 
all of the evidence of record, and any 
additional medical evidence obtained 
pursuant to this remand.  The 
readjudication of the claim should 
include relevant discussion and 
consideration of the law and applicable 
regulations, and should be within the 
analytical framework provided by the 
Court in DeLuca v. Brown, 8 Vet. App. 202 
(1995).   The RO should also consider 
carefully and with heighten mindfulness 
the benefit of the doubt rule.  
38 U.S.C.A. § 5107(b).  If the evidence 
is not in equipoise the RO should explain 
why.  See Cartwright v. Derwinski, 2 Vet. 
App. 24, 26 (1991). 

6.  The RO should further consider 
whether the veteran's case warrants 
referral to the Under Secretary for 
Benefits or the Director, VA Compensation 
and Pension Service for the assignment of 
an extraschedular rating under the 
provisions of 38 C.F.R. § 3.321(1998). 

7.   While this case is in remand status, 
the veteran may submit additional 
evidence and argument on the appealed 
issue.  Quarles v. Derwinski, 3 Vet. App. 
129, 141 (1992); Booth v. Brown, 8 Vet. 
App. 109 (1995).

When the aforementioned development has been accomplished, 
the veteran and his representative should be provided with a 
supplemental statement of the case and afforded a reasonable 
opportunity to respond thereto.  Thereafter, the case should 
be returned to the Board for further appellate consideration.  
The Board intimates no opinion as to the ultimate outcome by 
the action taken above.  No action is required of the veteran 
until he is notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	JOAQUIN AGUAYO-PERELES
	Member, Board of Veterans' Appeals


 
- 14 -


- 13 -


